DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Studee (U.S. 2005/0161455) in view of Wang (U.S. 2017/0057706).  Studee teaches a non-equal length open-identification container, shown in figure 5, comprising a cover 24, one side of a top surface thereof extended with an elastic sheet having a predetermined extension length (figure 4), and an end thereof having a first coupling element at 54 facing down, a box 22, one side of a top surface thereof horizontally extended with a flange at 67 having a notch at 44, said flange projected with a stopping portion (at lead line 67 in figure 5), and said cover 24 adapted to be in combination with a top portion of said box (figure 8), allowing a bottom surface of said sheet (at 77) to be in contact with a top surface of said stopping portion (figure 8), and a second coupling element at 46, having a groove at 48 and in combination with said notch with a dotted broken line at 42, said first coupling element offset from said groove after said cover is in combination with said box (figure 7), said sheet pressed down, allowing said first coupling element to be in engagement with said groove (figure 8), said sheet recovered due to the elasticity thereof after second coupling element are torn away along said dotted broken line (figure 10), allowing said second coupling element to be positioned above said notch and said sheet to be pushed outside said notch (figure 7), wherein the elastic sheet is elastically deformable at 51 from a first state (figure 7) to a second state (figure 8) to move said first coupling element in the horizontal direction, such that said coupling element that is offset from the groove of said second coupling element in the first state is brought into alignment with the groove of said second coupling element to be further set into engagement with said groove (see bending at 51 in figure 8).
Studee discloses the claimed invention except for the elastic sheet being fixedly connected to and inseparable from the top surface of the cover.  Wang teaches that it is known to provide a container with an elastic sheet which is fixedly connected to and inseparable from the top surface of the cover (see figures 5 and 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Studee with the elastic sheet 
Regarding the modified invention of Studee, the elastic sheet is fixedly connected to and inseparable from the top surface of the cover (as modified above by Wang) such that the elastic sheet recovers from the second state back to the first state after the second coupling element is torn from the notch of the box along the dotted broken line (return to state in figure 7 of Studee but with second coupling element attached thereto), wherein the second coupling element is attached to the elastic sheet that is in turn fixedly connected to the cover to be moved with the elastic sheet from the second state to the first state to be separated from and positioned outside the notch (taught by Wang).

Regarding claim 2, the second coupling element is configured with an annular platform portion (at 41 figure 1), said groove is positioned inside said platform portion, and a top surface of said platform portion is in contact with a bottom surface of said sheet (figure 8).

Regarding claims 3 and 4,  Studee discloses the claimed invention except for the groove being top narrow bottom wide.  Wang teaches that it is known to provide a locking element that is top narrow bottom wide (see wider portion at 411 in figure 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Studee with the groove being top narrow bottom wide, as taught by Wang, in order to provide a more secure locking engagement between the locking element and groove.




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection relies on the secondary reference of Wang for the teaching of the elastic sheet remaining connected to the container once the second coupling element is removed from the base of the container.

Conclusion
THIS ACTION IS MADE NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIKI M ELOSHWAY/Examiner, Art Unit 3736